 Case 3:18-cv-00601-FLW-TJB Document 16 Filed 06/24/19 Page 1 of 2 PageID: 57



                            UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
                                           (609) 989-2040
          CHAMBERS OF                                                          U.S. COURTHOUSE
                                                                               402 E. STATE STREET, RM 6052
TONIANNE J. BONGIOVANNI                                                        TRENTON, NJ 08608
UNITED STATES MAGISTRATE JUDGE




                                           June 24, 2019

                                        LETTER ORDER

           Re:      Burke v. F&C Automotive Supply Inc., et al.
                    Civil Action No. 18-601 (FLW)

        Dear Counsel:

        As you know, on May 1, 2019, the District Court entered an Order vacating the dismissal

in this matter as to Defendant William Gesner (“Mr. Gesner”). Specifically, the District Court

ordered that: (1) “[t]he September 24, 2018 dismissal of Plaintiff’s claims against Defendant

Gesner is vacated;” and (2) “[t]he instant action is reinstated only as to defendant William Gesner.”

Order of May 1, 2019; Docket Entry No. 13. While it appeared Mr. Gesner and Plaintiff had

reached an amicable agreement regarding the reinstated claims, in light of a miscommunication

regarding when a payment would be made, that no longer appears to be the case.

        On September 24, 2018, when this matter was originally dismissed as settled, John P.

Brennan, Jr., Esq., was the attorney of record for Mr. Gesner. While Mr. Brennan’s current

position is that he no longer represents Mr. Gesner, the District Court’s Order vacating the

dismissal as to Mr. Gesner essentially put this matter back to its pre-dismissal posture and Mr.

Brennan is still listed as the attorney of record for Mr. Gesner on the Court’s Docket. As a result,

to the extent Mr. Brennan no longer wishes to represent Mr. Gesner, he must file a formal motion

to withdraw. Any such motion must be filed no later than July 12, 2019. Mr. Brennan is directed

to provide a copy of his motion to withdraw along with a copy of this Letter Order to Mr. Gesner.
Case 3:18-cv-00601-FLW-TJB Document 16 Filed 06/24/19 Page 2 of 2 PageID: 58



To the extent Mr. Gesner seeks to respond to Mr. Brennan’s motion to withdraw, he must submit

his response to the Court and copy it to counsel for all parties no later than July 22, 2019. Mr.

Gesner is cautioned that to the extent they have a viable basis for doing so, counsel for Plaintiff as

well as Mr. Brennan retain the right to seek reimbursement for their attorneys’ fees and costs

incurred litigating this reinstated matter.

        The Court encourages the parties to continue with their efforts to negotiate a resolution of

this matter without the need for further litigation. The Court stands ready to assist the parties in

their good faith efforts in this regard. In light of Mr. Brennan’s stated position regarding his

representation of Mr. Gesner, Mr. Brennan is directed to provide contact information for Mr.

Gesner to Plaintiff by June 26, 2019. Plaintiff’s counsel is hereby given permission to contact

Mr. Gesner in an effort to settle Plaintiff’s claims against Mr. Gesner. However, should Mr.

Gesner indicate an unwillingness to speak with Plaintiff’s counsel, counsel is directed to refrain

from further contacting him until Mr. Brennan’s anticipated motion to withdraw is decided.


                IT IS SO ORDERED.


                                                        s/ Tonianne J. Bongiovanni
                                                      TONIANNE J. BONGIOVANNI
                                                      United States Magistrate Judge




                                                  2
